Bruce A. Smiley                                                       RECEIVED
TDOC# 378381                                                        in Clerk's Office
Bledsoe County
Correctional Complex
1045 Horsehead Road
Pikeville, Tennessee 37367                                       I.T.S. District Court
                                                                Middle District ofTN
March '15,2019

Office of the Clerk
United States District Court
Middle District of Tennessee
801 Broadway
Nashville, Tennessee 37203
Re: Ricky Harris, et al., v. State of Tennessee, et al., No.
3:19-cv-00174/filing fee/plaintiff Bruce A. Smiley.
Clerk of Court,

Pleas note that I have initiated the process to expedite payment
of my portion of the filing fee in the above captioned case, in
the amount of $25.00 per order of this Court filed on March 8,
2019. As this payment is being paid from my inmate trust account,
it could, in all likelihood take up to thirty (30) days for your
office to receive payment.
Thank you for your assistance in this matter.

     ry Truly Yours,


Br               ey



xc:file




     Case 3:19-cv-00174 Document 22 Filed 03/20/19 Page 1 of 3 PageID #: 1650
                                                                             rt I--n Ud H tv
                                                                             H• Om r t) n
                                                                             x ~i (D O G
                                                                             (D L-M as n 0
                                                                             C (D CO *- (D
                                                                             N•= O
                                                                             r' Ort (D w>
                                                                             H nN• -,i
                                                                             (D WO n 00
                                                                             • (D'J O w Cn
                                                                                        co ~3
                                                                                        NN
                                                                             (D fv rt
                                                                             ~J PO`C       (D
                                                                             :z O         `C
                                                                             (D ~XB
                                                                             CA cad
                                                                             In NI-
                                                                             (D PO
                                                                             (D X
                                                                             Lo
                                                                             w
                                                                             a,
                                                                             v




                                                          Cf)     art
                                                          C
                                                          F,•
                                                              (D rt,
                                                          N     t I Cn F;
                                                          F- OO F-'• rt
                                                          (D O m a
                                                                F~rt rt (D
                                                               rl (D
                                                          Nt-i0 art,
             I                                            ~:j O rt d rt

                                                          cn ~ rn rt (D
                                                          cn W    h
                                                          (D      H F" n
                                                          (D      (D 0 (D
                                                                       N-
                                                          w ~ rt ~i
                                                                  (D n 7''
                                                          N       cn O
                                                          O       cn G
                                                          Lo      (D ri
                                                                     rt




                                     dd
                                     r

                                                     3
                                              CD
                                                           CD

                                     ®=       ~ {~   N    ~ M
                                                          O
                                                     CD
                                                     O    S
                                                           n
                                                                 d

                                                          (9




Case 3:19-cv-00174 Document 22 Filed 03/20/19 Page 2 of 3 PageID #: 1651
                                                                 W r,
                                                                 U i '
                                                               ~ (J)
                                                                   `a
                                                               V      -
                                                                 O w 1C
                                                                 E        [~ U-



                                                                 ~
                                                                 z     v
                                                                     w C~
                                                                     a
                                                                       C.
                                                                          .7




                                                          ~      ~0
                                                     Uj                  fr
                                                                 :27
                                                     u     Q       :D
                                                                 >)
                                                      U          U
                                                                     co



                                                                               ,
                                                           _               j

                                                           Ail
                                                           xv
                                                            UA
                                                                     ~             t

                                   I




Case 3:19-cv-00174 Document 22 Filed 03/20/19 Page 3 of 3 PageID #: 1652
